Citation Nr: 1812777	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 25, 2007 for the award of service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A personal hearing was conducted between the Veteran and undersigned in November 2017.  A transcript is associated with the record.

At the November 2017 hearing, the Veteran's representative appeared to question the findings of an April 1987 Board decision, and previous RO decisions, that had denied service connection for a kidney disorder.  The undersigned asked whether there was an intent to file a motion of clear and unmistakable error (CUE) with the April 1987 Board decision.  The representative expressed some reluctance on this point and indicated that she would want one the "more seasoned" members of her team to review and address this potential motion.  However, to date, a formal motion alleging CUE in an April 1987 Board decision has not been received.  In any event, even if such a motion had been filed, CUE motion is a separate matter from the current appeal.  See Canady v. Nicholson, 20 Vet. App. 393 (2006).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a decision dated in April 1987, the Board denied service connection for a kidney disorder based, in pertinent, on the finding that kidney stones were not objectively demonstrated during active service or within a year of the Veteran's service discharge.

2. In a decision dated in August 1990, the Board issued a decision that determined that the Veteran had failed to submit new and material evidence to reopen his previously denied claim for service connection for a kidney disorder.  

3. Subsequent to the August 1990 Board decision, no claim (formal or informal) of service connection for a kidney disorder was received until July 25, 2007, and service connection has been established effective from that date.


CONCLUSIONS OF LAW

1. The August 1990 Board decision is final.  38 C.F.R. § 3.104(a) (2017).

2. The criteria for an effective date earlier than July 25, 2007 for the award of service connection for a kidney disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The law provides that the effective date for an award of service connection is the day following separation from active duty, or the day entitlement arose, if the claim is filed within the year after active duty. When the claim is filed more than a year after active duty, the effective date for service connection will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute "informal claims" for service connection.  Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).

The Veteran filed a claim for service connection in July 1982.  He contended that his current kidney stone disorder had its initial onset in service.  The claim was denied by the RO in October 1982.  Upon receipt of additional evidence from the Veteran, the claim was denied again December 1984.  The Veteran appealed.  

In a decision dated in April 1987, the Board denied service connection for a kidney disorder (nephrolithiasis) based, in pertinent, on the finding that kidney stones were not objectively demonstrated during active service or within a year of the Veteran's service discharge.  It was noted that the Veteran's service treatment records were unavailable.  However, it was acknowledged that there was period between July and August 1954 when he had been placed on the sick list.

In a decision dated in August 1990, the Board issued a decision that determined that the Veteran had failed to submit new and material evidence to reopen his previously denied claim for service connection for a kidney disorder.  The August decision is final, and there is no basis for the Board to reconsider them.  38 C.F.R. § 3.104(a).  

On July 25, 2007, the Veteran submitted a request to reopen his claim for service connection for a kidney disorder.  The RO denied the claim.  The Veteran appealed.  In an August 2012 decision, the Board determined that new and material evidence had been presented to reopen the claim.  Moreover, affording the Veteran the benefit of the doubt, the Board granted service connection for nephrocalcinosis and recurrent urolithiasis.  Reference was made to private medical opinion dated in December 2007 and January 2008.

On review of the record the Board finds no correspondence was received from the Veteran until he submitted an informal claim of service connection for a kidney disorder on July 25, 2007.  The Veteran does not argue the contrary.  Thus, because the 1990 Board decision is final, the earliest claim for service connection was received on July 25, 2007.  The Veteran is already in receipt of service connection effective that date.  As such, an effective date earlier than July 25, 2007 is not warranted.


ORDER

Entitlement to an effective date earlier than July 25, 2007 for the award of service connection for a kidney disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


